430 F.2d 1180
Howard STEPHENS, Jr., Joe Louis Barnett, Joseph J. Carter, and Ronald Moody, Petitioners,v.NATIONAL LABOR RELATIONS BOARD, Respondent, andLocal 1838, International Longshoremen's Association, AFL-CIO, and Charles Rogers, its President, Intervenors.
No. 14153.
United States Court of Appeals, Fourth Circuit.
Argued October 6, 1970.
Decided October 12, 1970.

On Petition for Review of an Order of the National Labor Relations Board.
Ellison D. Smith, IV, Columbia, S. C. (Smith & Smith, Columbia, S. C., on the brief), for petitioners.
Ira M. Goldberg, Atty., N. L. R. B. (Arnold Ordman, General Counsel, Dominick L. Manoli, Asst. General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, and Eugene B. Granof, Atty., N. L. R. B., on the brief), for respondent.
Seymour M. Teach, Norfolk, Va. (Breit, Rutter, Cohen, Ermlich & Friedman, Norfolk, Va., on the brief), for intervenors.
Before BRYAN, WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
On petition to review and set aside the Board's order dismissing a complaint that the Union had engaged in unfair labor practices in violation of §§ 8(b) (1) (A) and 8(b) (2) of the Act, we find substantial evidence in the record as a whole to support the Board's conclusion that the Union did not violate the Act in the particulars charged. We decline to set aside the Board's order.


2
Petition denied.